Filed 8/21/20
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                           DIVISION SIX


THE PEOPLE,                            2d Crim. No. B300910
                                     (Super. Ct. No. YA097954)
     Plaintiff and Respondent,         (Los Angeles County)

v.

JOSEPH ARI VALDES,

     Defendant and Appellant.


       Prologue: A Court of Appeal opinion is an explanation for a
decision. In most cases the opinion should contain only the
necessary facts and law to support the issue or issues to be
decided. To aid the litigants, their attorneys, and the public, the
opinion should be concise, readable, and filed with reasonable
dispatch. Generally the opinion should not mimic law review
articles. We hope to follow this model in what follows.
       After a negotiated plea agreement, Joseph Ari Valdes
appeals a judgment following his conviction for second degree
robbery (Pen. Code, § 211), with a finding that he used a deadly
or dangerous weapon in the commission of the offense (id.,
§ 12022, subd. (b)(1)). He was sentenced to an aggregate prison
term of 11 years.
       Valdes subsequently moved for correction of presentence
custody credits and abstract of judgment. He claimed he was
entitled to “an additional one (1) presentence credit day for a
total of 296 presentence credit days.” Because his defense
counsel miscalculated his actual presentence custody credits,
Valdes said he was “entitled to 258 actual custody credit days.”
The trial court denied the motion.
       Valdes, the People, and we agree that Valdes’s 11-year
sentence be reduced by one day. Valdes is entitled to 258 days
actual custody credit instead of 257 days. His 38-day good
time/work time credit entitles him to a total credit of 296 days
instead of 295.
       “A defendant is entitled to actual custody credit for ‘all days
in custody’ in county jail and residential treatment facilities,
including partial days.” (People v. Rajanayagam (2012) 211
Cal. App. 4th 42, 48.) “Calculation of custody credit begins on the
day of arrest and continues through the day of sentencing.”
(Ibid.) “ ‘The law takes no notice of fractions of a day. Any
fraction of a day is deemed a day . . . .’ ” (People v. Smith (1989)
211 Cal. App. 3d 523, 526.) The day the defendant is arrested
counts as a custody credit day no matter how many hours or
minutes the defendant was in jail on that day. (Ibid.;
Rajanayagam, at p. 48.) In such instances, arithmetic may be
confounding.




                                  2
                          DISPOSITION
      The case is remanded to the trial court with instructions to
correct the sentence finding on actual time served for presentence
custody credits to 258 days, to increase the “total days” credit for
presentence credit time to 296 days, and to amend and serve a
corrected abstract of judgment. In all other respects, the
judgment is affirmed.
      CERTIFIED FOR PUBLICATION.




                                     GILBERT, P. J.
We concur:




             YEGAN, J.




             PERREN, J.




                                 3
                   Hector M. Guzman, Judge

             Superior Court County of Los Angeles

                ______________________________



      Christopher Love, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Stephanie C. Brenan and Nathan Guttman,
Deputy Attorneys General, for Plaintiff and Respondent.




                               4